     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 1 of 16 Page ID #:585



 1 JENNER & BLOCK LLP
   Kate T. Spelman (Cal. Bar No. 269109)
 2
   kspelman@jenner.com
 3 Alexander M. Smith (Cal. Bar No. 295187)
 4 asmith@jenner.com
   633 West 5th Street, Suite 3600
 5 Los Angeles, CA 90071
 6 Telephone: (213) 239-5100
   Facsimile: (213) 239-5199
 7
 8 JENNER & BLOCK LLP
   Dean N. Panos (pro hac vice)
 9 dpanos@jenner.com
10 353 N. Clark Street
   Chicago, IL 60654-3456
11 Telephone: (312) 222-9350
12 Facsimile: (312) 527-0484
13 Attorneys for Defendants
14 The Kraft Heinz Company and
   Kraft Heinz Ingredients Corp.
15
16
17                           UNITED STATES DISTRICT COURT

18                          CENTRAL DISTRICT OF CALIFORNIA

19
20 NARGUESS NOOHI and ROBERT                     Case No. 2:19-cv-10658-DSF-SK
   BRYCE STEWART III, individually, and
21 on behalf of all other members of the
                                                 STIPULATED PROTECTIVE ORDER
22 general public similarly situated,
                                                 [DISCOVERY DOCUMENT; REFERRED
23                           Plaintiffs,         TO MAGISTRATE JUDGE STEVE KIM]
24          v.
25
   THE KRAFT HEINZ COMPANY and
26 KRAFT HEINZ INGREDIENTS CORP.,
27                           Defendants.
28


                                   STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 2 of 16 Page ID #:586



 1          1.    A.     PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential, proprietary,
 3 or private information for which special protection from public disclosure and from use for
 4 any purpose other than prosecuting this litigation may be warranted. Accordingly, the
 5 parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
 6 Order. The parties acknowledge that this Order does not confer blanket protections on all
 7 disclosures or responses to discovery and that the protection it affords from public
 8 disclosure and use extends only to the limited information or items that are entitled to
 9 confidential treatment under the applicable legal principles.             The parties further
10 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
11 not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth
12 the procedures that must be followed and the standards that will be applied when a party
13 seeks permission from the court to file material under seal.
14                B.     GOOD CAUSE STATEMENT
15          This action is likely to involve the disclosure of commercially sensitive and
16 confidential information relating to the Crystal Light products manufactured by Defendants
17 The Kraft Heinz Company and Kraft Heinz Ingredients Corp. (collectively “Kraft Heinz”),
18 for which special protection from public disclosure and from use for any purpose other than
19 prosecution of this action is warranted. Such confidential and proprietary materials and
20 information consist of, among other things, highly confidential formulations and ingredient
21 specifications for the products at issue, confidential financial information related to sales of
22 the Crystal Light products, confidential information related to the research and development
23 of the Crystal Light products, and confidential information relating to the marketing and
24 advertising of the Crystal Light products.         This information is otherwise generally
25 unavailable to the public, and it may be privileged or otherwise protected from disclosure
26 under state or federal statutes, court rules, case decisions, or common law.
27          Accordingly, to expedite the flow of information, to facilitate the prompt resolution
28 of disputes over confidentiality of discovery materials, to adequately protect information


                                                   1
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 3 of 16 Page ID #:587



 1 the parties are entitled to keep confidential, to ensure that the parties are permitted
 2 reasonable necessary uses of such material in preparation for and in the conduct of trial, to
 3 address their handling at the end of the litigation, and serve the ends of justice, a protective
 4 order for such information is justified in this matter. It is the intent of the parties that
 5 information will not be designated as confidential for tactical reasons and that nothing be
 6 so designated without a good faith belief that it has been maintained in a confidential, non-
 7 public manner, and there is good cause why it should not be part of the public record of this
 8 case.
 9          2.    DEFINITIONS
10          2.1 Action: The pending federal lawsuit captioned Narguess Noohi, et al. v. Kraft
11 Heinz Company, et al., Case No. 2:19-cv-10658-DSF-SK (C.D. Cal.).
12          2.2 Challenging Party: A Party or Non-Party that challenges the designation of
13 information or items under this Order.
14          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
15 generated, stored or maintained) or tangible things that qualify for protection under Federal
16 Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
17          2.4 Counsel: Outside Counsel of Record and In-House Counsel (as well as their
18 support staff).
19          2.5 Designating Party: a Party or Non-Party that designates information or items that
20 it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
21          2.6 Disclosure or Discovery Material: all items or information, regardless of the
22 medium or manner in which it is generated, stored, or maintained (including, among other
23 things, testimony, transcripts, and tangible things), that are produced or generated in
24 disclosures or responses to discovery in this matter.
25          2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
26 to the litigation who has been retained by a Party or its counsel to serve as an expert witness
27 or as a consultant in this Action.
28

                                                  2
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 4 of 16 Page ID #:588



 1          2.8 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
 2 Items: extremely sensitive “CONFIDENTIAL Information or Items,” disclosure of which
 3 to another Party or Non-Party would create a substantial risk of serious harm that could not
 4 be avoided by less restrictive means.
 5          2.9 In-House Counsel: attorneys who are employees of a party to this Action. In-
 6 House Counsel does not include Outside Counsel of Record or any other outside counsel.
 7          2.10 Non-Party: any natural person, partnership, corporation, association, or other
 8 legal entity not named as a Party to this action.
 9          2.11 Outside Counsel of Record: attorneys who are not employees of a party to this
10 Action but are retained to represent or advise a party to this Action and have appeared in
11 this Action on behalf of that party or are affiliated with a law firm which has appeared on
12 behalf of that party, and includes support staff.
13          2.12 Party: any party to this Action, including all of its officers, directors, employees,
14 consultants, retained experts, and Outside Counsel of Record (and their support staffs).
15          2.13 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
16 Material in this Action.
17          2.14 Professional Vendors: persons or entities that provide litigation support services
18 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
19 organizing, storing, or retrieving data in any form or medium) and their employees and
20 subcontractors.
21          2.15 Protected Material: any Disclosure or Discovery Material that is designated as
22 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
23          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from a
24 Producing Party.
25          3.    SCOPE
26          The protections conferred by this Stipulation and Order cover not only Protected
27 Material (as defined above), but also (1) any information copied or extracted from Protected
28 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)

                                                   3
                                      STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 5 of 16 Page ID #:589



 1 any testimony, conversations, or presentations by Parties or their Counsel that might reveal
 2 Protected Material. Any use of Protected Material at trial shall be governed by the orders
 3 of the trial judge. This Order does not govern the use of Protected Material at trial.
 4          4.    DURATION
 5          Even after final disposition of this litigation, the confidentiality obligations imposed
 6 by this Order shall remain in effect until a Designating Party agrees otherwise in writing or
 7 a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
 8 dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
 9 judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
10 trials, or reviews of this Action, including the time limits for filing any motions or
11 applications for extension of time pursuant to applicable law.
12          5.    DESIGNATING PROTECTED MATERIAL
13          5.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party
14 or Non-Party that designates information or items for protection under this Order must take
15 care to limit any such designation to specific material that qualifies under the appropriate
16 standards. The Designating Party must designate for protection only those parts of material,
17 documents, items, or oral or written communications that qualify so that other portions of
18 the material, documents, items, or communications for which protection is not warranted
19 are not swept unjustifiably within the ambit of this Order. Mass, indiscriminate, or
20 routinized designations are prohibited. Designations that are shown to be clearly unjustified
21 or that have been made for an improper purpose (e.g., to unnecessarily encumber the case
22 development process or to impose unnecessary expenses and burdens on other parties) may
23 expose the Designating Party to sanctions. If it comes to a Designating Party’s attention
24 that information or items that it designated for protection do not qualify for protection, that
25 Designating Party must promptly notify all other Parties that it is withdrawing the
26 inapplicable designation.
27          5.2 Manner and Timing of Designations. Except as otherwise provided in this Order
28 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                                   4
                                      STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 6 of 16 Page ID #:590



 1 Disclosure or Discovery Material that qualifies for protection under this Order must be
 2 clearly so designated before the material is disclosed or produced.             Designation in
 3 conformity with this Order requires:
 4          (a) for information in documentary form (e.g., paper or electronic documents, but
 5 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
 6 Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”
 7 (hereinafter “CONFIDENTIAL legend”), to each page that contains protected material. .
 8 A Party or Non-Party that makes original documents available for inspection need not
 9 designate them for protection until after the inspecting Party has indicated which documents
10 it would like copied and produced. During the inspection and before the designation, all of
11 the material made available for inspection shall be deemed “CONFIDENTIAL” or
12 “HIGHLY CONFIDENTIAL.”
13          After the inspecting Party has identified the documents it wants copied and produced,
14 the Producing Party must determine which documents, or portions thereof, qualify for
15 protection under this Order.        Then, before producing the specified documents, the
16 Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
17 Protected Material.
18          (b) for testimony given in depositions that the Designating Party identify the
19 Disclosure or Discovery Material on the record, before the close of the deposition all
20 protected testimony.
21          (c) for information produced in some form other than documentary and for any other
22 tangible items, that the Producing Party affix in a prominent place on the exterior of the
23 container or containers in which the information is stored the legend “CONFIDENTIAL”
24 or “HIGHLY CONFIDENTIAL.”
25          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
26 designate qualified information or items does not, standing alone, waive the Designating
27 Party’s right to secure protection under this Order for such material. Upon timely correction
28

                                                  5
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 7 of 16 Page ID #:591



 1 of a designation, the Receiving Party must make reasonable efforts to assure that the
 2 material is treated in accordance with the provisions of this Order.
 3          6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4          6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
 5 confidentiality at any time that is consistent with the Court’s Scheduling Order.
 6          6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
 7 process under Local Rule 37.1 et seq.
 8          6.3 Burden of Persuasion.      The burden of persuasion in any such challenge
 9 proceeding shall be on the Designating Party. Frivolous challenges, and those made for an
10 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other
11 parties) may expose the Challenging Party to sanctions. Unless the Designating Party has
12 waived or withdrawn the confidentiality designation, all parties shall continue to afford the
13 material in question the level of protection to which it is entitled under the Producing Party’s
14 designation until the Court rules on the challenge.
15          7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16          7.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed
17 or produced by another Party or by a Non-Party in connection with this Action only for
18 prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
19 disclosed only to the categories of persons and under the conditions described in this Order.
20 When the Action has been terminated, a Receiving Party must comply with the provisions
21 of section 13 below (FINAL DISPOSITION). Protected Material must be stored and
22 maintained by a Receiving Party at a location and in a secure manner that ensures that access
23 is limited to the persons authorized under this Order.
24          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
25 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
26 may disclose any information or item designated “CONFIDENTIAL” only to:
27
28

                                                  6
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 8 of 16 Page ID #:592



 1          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 2 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
 3 the information for this Action;
 4          (b) the officers, directors, and employees (including In-House Counsel) of the
 5 Receiving Party to whom disclosure is reasonably necessary for this Action;
 6          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 7 reasonably necessary for this Action and who have signed the “Acknowledgment and
 8 Agreement to Be Bound” (Exhibit A);
 9          (d) the court and its personnel;
10          (e) court reporters and their staff;
11          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
12 whom disclosure is reasonably necessary for this Action and who have signed the
13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14          (g) the author or recipient of a document containing the information or a custodian
15 or other person who otherwise possessed or knew the information;
16          (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
17 whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
18 witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to
19 keep any confidential information unless they sign the “Acknowledgment and Agreement
20 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
21 the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
22 Protected Material may be separately bound by the court reporter and may not be disclosed
23 to anyone except as permitted under this Stipulated Protective Order; and
24          (i) any mediator or settlement officer, and their supporting personnel, mutually
25 agreed upon by any of the parties engaged in settlement discussions.
26          7.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless
27 otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving
28

                                                    7
                                       STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 9 of 16 Page ID #:593



 1 Party may disclose any information or item designated “HIGHLY CONFIDENTIAL” only
 2 to:
 3          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 4 employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
 5 the information for this Action;
 6          (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 7 reasonably necessary for this Action and who have signed the “Acknowledgment and
 8 Agreement to Be Bound” (Exhibit A);
 9          (c) the court and its personnel;
10          (d) court reporters and their staff;
11          (e) professional jury or trial consultants, mock jurors, and Professional Vendors to
12 whom disclosure is reasonably necessary for this Action and who have signed the
13 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14          (f) the author or recipient of a document containing the information or a custodian or
15 other person who otherwise possessed or knew the information;
16           (g) any mediator or settlement officer, and their supporting personnel, mutually
17 agreed upon by any of the parties engaged in settlement discussions.
18          8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
19                IN OTHER LITIGATION
20          If a Party is served with a subpoena or a court order issued in other litigation that
21 compels disclosure of any information or items designated in this Action as
22 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that Party must:
23          (a) promptly notify in writing the Designating Party. Such notification shall include
24 a copy of the subpoena or court order;
25          (b) promptly notify in writing the party who caused the subpoena or order to issue in
26 the other litigation that some or all of the material covered by the subpoena or order is
27 subject to this Protective Order. Such notification shall include a copy of this Stipulated
28 Protective Order; and

                                                    8
                                       STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 10 of 16 Page ID #:594



 1          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 2 Designating Party whose Protected Material may be affected.
 3          If the Designating Party timely seeks a protective order, the Party served with the
 4 subpoena or court order shall not produce any information designated in this action as
 5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a determination by the court
 6 from which the subpoena or order issued, unless the Party has obtained the Designating
 7 Party’s permission. The Designating Party shall bear the burden and expense of seeking
 8 protection in that court of its confidential material and nothing in these provisions should
 9 be construed as authorizing or encouraging a Receiving Party in this Action to disobey a
10 lawful directive from another court.
11          9.    A    NON-PARTY’S        PROTECTED         MATERIAL        SOUGHT       TO    BE
12                PRODUCED IN THIS LITIGATION
13          (a) The terms of this Order are applicable to information produced by a Non-Party in
14 this Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Such
15 information produced by Non-Parties in connection with this litigation is protected by the
16 remedies and relief provided by this Order. Nothing in these provisions should be construed
17 as prohibiting a Non-Party from seeking additional protections.
18          (b) In the event that a Party is required, by a valid discovery request, to produce a
19 Non-Party’s confidential information in its possession, and the Party is subject to an
20 agreement with the Non-Party not to produce the Non-Party’s confidential information, then
21 the Party shall: (1) promptly notify in writing the Requesting Party and the Non-Party that
22 some or all of the information requested is subject to a confidentiality agreement with a
23 Non-Party; (2) promptly provide the Non-Party with a copy of the Stipulated Protective
24 Order in this Action, the relevant discovery request(s), and a reasonably specific description
25 of the information requested; and (3) make the information requested available for
26 inspection by the Non-Party, if requested.
27          (c) If the Non-Party fails to seek a protective order from this court within 14 days of
28 receiving the notice and accompanying information, the Receiving Party may produce the

                                                   9
                                      STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 11 of 16 Page ID #:595



 1 Non-Party’s confidential information responsive to the discovery request. If the Non-Party
 2 timely seeks a protective order, the Receiving Party shall not produce any information in
 3 its possession or control that is subject to the confidentiality agreement with the Non-Party
 4 before a determination by the court. Absent a court order to the contrary, the Non-Party
 5 shall bear the burden and expense of seeking protection in this court of its Protected
 6 Material.
 7          10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 9 Protected Material to any person or in any circumstance not authorized under this Stipulated
10 Protective Order, the Receiving Party must immediately (a) notify in writing the
11 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
12 unauthorized copies of the Protected Material, (c) inform the person or persons to whom
13 unauthorized disclosures were made of all the terms of this Order, and (d) request such
14 person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
15 attached hereto as Exhibit A.
16          11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
17                PROTECTED MATERIAL
18          When a Producing Party gives notice to Receiving Parties that certain inadvertently
19 produced material is subject to a claim of privilege or other protection, the obligations of
20 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
21 This provision is not intended to modify whatever procedure may be established in an e-
22 discovery order that provides for production without prior privilege review. This Order
23 shall be interpreted to provide the maximum protection allowed by Federal Rule of
24 Evidence 502(b).
25          12.   MISCELLANEOUS
26          12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
27 to seek its modification by the Court in the future.
28

                                                  10
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 12 of 16 Page ID #:596



 1          12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
 2 Order no Party waives any right it otherwise would have to object to disclosing or producing
 3 any information or item on any ground not addressed in this Stipulated Protective Order.
 4 Similarly, no Party waives any right to object on any ground to use in evidence of any of
 5 the material covered by this Protective Order.
 6          12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
 7 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 8 under seal pursuant to a court order authorizing the sealing of the specific Protected Material
 9 at issue. If a Party's request to file Protected Material under seal is denied by the court, then
10 the Receiving Party may file the information in the public record unless otherwise instructed
11 by the court.
12          13.    FINAL DISPOSITION
13          After the final disposition of this Action, as defined in paragraph 4, within 60 days
14 of a written request by the Designating Party, each Receiving Party must return all Protected
15 Material to the Producing Party or destroy such material. As used in this subdivision, “all
16 Protected Material” includes all copies, abstracts, compilations, summaries, and any other
17 format reproducing or capturing any of the Protected Material. Whether the Protected
18 Material is returned or destroyed, the Receiving Party must submit a written certification to
19 the Producing Party (and, if not the same person or entity, to the Designating Party) by the
20 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
21 Material that was returned or destroyed and (2) affirms that the Receiving Party has not
22 retained any copies, abstracts, compilations, summaries or any other format reproducing or
23 capturing any of the Protected Material. Notwithstanding this provision, Counsel are
24 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
25 hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
26 reports, attorney work product, and consultant and expert work product, even if such
27 materials contain Protected Material. Any such archival copies that contain or constitute
28

                                                   11
                                      STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 13 of 16 Page ID #:597



 1 Protected Material remain subject to this Protective Order as set forth in Section 4
 2 (DURATION).
 3             14.   Any violation of this Order may be punished by any and all appropriate
 4 measures including, without limitation, contempt proceedings and/or monetary sanctions.
 5
 6             IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
 8         Dated: October 23, 2020                    LAW OFFICE OF TODD M.
                                                      FRIEDMAN, PC
 9
10                                                    By: /s/    Adrian Bacon
11                                                               Adrian Bacon

12                                                    Attorneys for Plaintiffs
13
14         Dated: October 23, 2020                    JENNER & BLOCK LLP
15
                                                      By: /s/     Kate T. Spelman1
16                                                                Kate T. Spelman
17
                                                      Attorneys for Defendants
18                                                    The Kraft Heinz Company and
19                                                    Kraft Heinz Ingredients Corp.

20
21
22
23
24
25
26
       1
27   Pursuant to Local Rule 5-4.34(a)(2)(i), I, Kate T. Spelman, attest that all other signatories
   listed, and on whose behalf the filing is submitted, concur in the filing’s content and have
28 authorized the filing.

                                                  12
                                     STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 14 of 16 Page ID #:598



 1 GOOD CAUSE SHOWN, IT IS SO ORDERED:
 2
 3
 4      Dated: ________________,
                      October 26 2020              By:
                                                         Honorable Steve Kim
 5
                                                         United States Magistrate Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                13
                                   STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 15 of 16 Page ID #:599



 1                                            EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4          I,   _____________________________            [print   or    type    full   name],    of
 5 _________________ [print or type full address], declare under penalty of perjury that I
 6 have read in its entirety and understand the Stipulated Protective Order that was issued by
 7 the United States District Court for the Central District of California on [date] in the case
 8 of Noohi et al. v. Kraft Heinz Company et al., Case No. 2:19-cv-10658-DSF-SK.
 9          I agree to comply with and to be bound by all the terms of this Stipulated Protective
10 Order and I understand and acknowledge that failure to so comply could expose me to
11 sanctions and punishment in the nature of contempt.
12          I solemnly promise that I will not disclose in any manner any information or item
13 that is subject to this Stipulated Protective Order to any person or entity except in strict
14 compliance with the provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District Court for the
16 Central District of California for the purpose of enforcing the terms of this Stipulated
17 Protective Order, even if such enforcement proceedings occur after termination of this
18 action.
19          I hereby appoint __________________________ [print or type full name] of
20 _______________________________________ [print or type full address and telephone
21 number] as my California agent for service of process in connection with this action or any
22 proceedings related to enforcement of this Stipulated Protective Order.
23
24
25
26
27
28

                                                   14
                                      STIPULATED PROTECTIVE ORDER
     Case 2:19-cv-10658-DSF-SK Document 36 Filed 10/26/20 Page 16 of 16 Page ID #:600



 1          Date: ______________________________________
 2
 3          City and State where sworn and signed: _________________________________
 4
 5          Printed name: _______________________________
 6
 7          Signature: __________________________________
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                15
                                   STIPULATED PROTECTIVE ORDER
